Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  HORIZON PROPERTIES OF MIAMI,
  INC. d/b/a THE SHOPS AT BIRD ROAD;
  and MOJO DONUTS + FRIED CHICKEN
  LLC,

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues HORIZON PROPERTIES OF

  MIAMI, INC. d/b/a THE SHOPS AT BIRD ROAD; and MOJO DONUTS + FRIED CHICKEN

  LLC, (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

                                                      1
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 2 of 13




  in Miami-Dade County, Florida, and is otherwise sui juris.

         5.        At all times material, Defendant, HORIZON PROPERTIES OF MIAMI, INC.

  d/b/a THE SHOPS AT BIRD ROAD, owned and operated a place of public accommodation at

  8870 SW 40th Street, Miami, Florida, (hereinafter the “Commercial Property”) and conducted a

  substantial amount of business in that place of public accommodation in Miami-Dade, Florida.

         6.        At all times material, Defendant, HORIZON PROPERTIES OF MIAMI, INC.

  d/b/a THE SHOPS AT BIRD ROAD, was and is a Florida Profit Corporation, organized under the

  laws of the state of Florida with its principal place of business in Hialeah, Florida.

         7.        At all times material, Defendant, MOJO DONUTS + FRIED CHICKEN LLC,

  owned and operated a retail restaurant at 8870 SW 40th Street, Miami, Florida, (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida. MOJO DONUTS + FRIED CHICKEN LLC holds itself

  out to the public as “Mi Cafeteria.”

         8.        At all times material, Defendant, MOJO DONUTS + FRIED CHICKEN LLC,

  was and is a Limited Liability Company organized under the laws of the state of Florida, with its

  principal place of business in Miami, Florida.

         9.        Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         10.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.



                                                    2
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 3 of 13




         11.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         12.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         13.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         14.       Defendant, HORIZON PROPERTIES OF MIAMI, INC. d/b/a THE SHOPS AT

  BIRD ROAD, owns, operates and oversees the Commercial Property, to include but not limited

  to, its general parking lot and parking spots.

         15.       The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         16.       The individual Plaintiff visits the Commercial Property and business located

  within the Commercial Property, regularly, and returned to the Property to document the ADA

  barriers at the Commercial Property and business located within the Commercial Property on or

  about November 19, 2020 and January 7, 2021 encountering multiple violations of the ADA that

  directly affected his ability to use and enjoy the Commercial Property and business located therein.

  He often visits the Commercial Property and business located within the Commercial Property in



                                                    3
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 4 of 13




  order to avail himself of the goods and services offered there, and because it is approximately

  seven (7) miles from his residence, as well as other business he frequents as a patron. Moreover,

  the Commercial Property is approximately three (3) miles from the offices of Plaintiffs’ attorney,

  which he visits regularly. Plaintiff plans to return to the Commercial Property and the business

  located within the Commercial Property within two (2) months of the filing of this Complaint,

  specifically on or before March 19, 2021 and on other dates.

         17.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the Defendants’

  Commercial Property and the business located within the Commercial Property for the intended

  purposes because of the proximity to his residences and other business that he frequents as a patron,

  and intends to return to the Commercial Property and business located within the Commercial

  Property within two (2) months from the filing of this Complaint. Moreover, the Commercial

  Property is approximately three (3) miles from the offices of Plaintiffs’ attorney, which he visits

  regularly. Specifically, Plaintiff intends to revisit the Property on or before March 19, 2021 and on

  other dates.

         18.       The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         19.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial



                                                   4
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 5 of 13




  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         20.       Defendant, HORIZON PROPERTIES OF MIAMI, INC. d/b/a THE SHOPS AT

  BIRD ROAD, owns and operates a place of public accommodation as defined by the ADA and

  the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant MOJO

  DONUTS + FRIED CHICKEN LLC owned and operated a retail restaurant within the Commercial

  Property. Defendants, HORIZON PROPERTIES OF MIAMI, INC. d/b/a THE SHOPS AT BIRD

  ROAD and MOJO DONUTS + FRIED CHICKEN LLC, are responsible for complying with the

  obligations of the ADA. The place of public accommodation that Defendants, HORIZON

  PROPERTIES OF MIAMI, INC. d/b/a THE SHOPS AT BIRD ROAD and MOJO DONUTS +

  FRIED CHICKEN LLC, own and/or operate is located at 8870 SW 40th Street, Miami, Florida.

         21.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through II of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business

  located within the Commercial Property, but to assure himself that the Commercial Property and

  business located within the Commercial Property are in compliance with the ADA, so that he and



                                                  5
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 6 of 13




   others similarly situated will have full and equal enjoyment of the Commercial Property, and

   business located within the Commercial Property without fear of discrimination.

           22.      Defendant, HORIZON PROPERTIES OF MIAMI, INC. d/b/a THE SHOPS AT

   BIRD ROAD, as landlord and owner of the Commercial Property Business, is responsible for all

   ADA violations listed in Counts I through II of this Complaint.

           23.      Defendants have discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and business located within the Commercial

   Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                   COUNT I
      AS TO HORIZON PROPERTIES OF MIAMI, INC. d/b/a THE SHOPS AT BIRD ROAD

           24.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 23 above as though fully set forth herein.

           25.      Defendant, HORIZON PROPERTIES OF MIAMI, INC. d/b/a THE SHOPS AT

   BIRD ROAD, has discriminated, and continues to discriminate, against Plaintiff in violation of the

   ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993,

   if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

   violations that Plaintiff encountered during his visit to the Commercial Property, include but are

   not limited to, the following:

            A. Parking

 i.     The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

        located on an excessive slope. Violation: There are accessible parking spaces located on an

        excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.


                                                    6
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 7 of 13




 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

            B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 v.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations



                                                      7
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 8 of 13




          of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

          303, 402 and 403, whose resolution is readily achievable.

 vi.      The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

          not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

          doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

          the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vii.      The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

          Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

          of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

          achievable.

viii.     The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

          Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

          4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

                                    COUNT II
        AS TO DEFENDANTS HORIZON PROPERTIES OF MIAMI, INC. d/b/a THE SHOPS
                AT BIRD ROAD AND MOJO DONUTS + FRIED CHICKEN LLC

              26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 23 above as though fully set forth herein.

              27.       Defendants, HORIZON PROPERTIES OF MIAMI, INC. d/b/a THE SHOPS AT

       BIRD ROAD and MOJO DONUTS + FRIED CHICKEN LLC, have discriminated, and continue

       to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

       facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

       and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during

                                                        8
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 9 of 13




      his visit to the Commercial Property, include but are not limited to, the following:

              A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

              B. Public Restrooms

  i.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

 ii.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

iii.     The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

         operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

         4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iv.      The Plaintiff had difficulty using the paper towels without assistance due to the roll not being

         located within a dispenser. Violation: Elements in the restroom are not readily accessible and

         usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

         achievable.




                                                       9
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 10 of 13




 v.       The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-compliant

          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not use the toilet without assistance as the seat is not mounted at the

          required height. Violation: The water closet seats are mounted at a non-compliant height from

          the floor in violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

            41.       The discriminatory violations described in Counts I through II are not an exclusive

       list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

       of public accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

       further requests to inspect any and all barriers to access that were concealed by virtue of the

       barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

       equal enjoyment of the Commercial Business and business located within the Commercial

       Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

       and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

       measures necessary to remove same, will require an on-site inspection by Plaintiff’s

       representatives pursuant to Federal Rule of Civil Procedure 34.



                                                       10
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 11 of 13




         42.       The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

         43.       Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

        44.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled



                                                      11
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 12 of 13




   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

       45.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

       46.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met

   by Plaintiff or waived by the Defendant.

       47.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   business, located at and/or within the commercial property located at 8870 SW 40th Street, Miami,

   Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   business located within the Commercial Property, to make those facilities readily accessible and

   useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42



                                                    12
Case 1:21-cv-20479-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 13 of 13




   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: February 3rd, 2020

                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                   aquezada@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451
                                                         BEVERLY VIRUES
                                                         Florida Bar No.: 123713




                                                       13
